


109 HR 6256 IH: Tumalo Water Conservation Project Act

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6256
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Walden of Oregon
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to assist in
		  the planning, design, and construction of the Tumalo Irrigation District Water
		  Conservation Project in Deschutes County, Oregon.
	
	
		1.Short titleThis Act may be cited as the
			 Tumalo Water Conservation Project Act
			 of 2006.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Tumalo Irrigation District, Oregon.
			(2)ProjectThe
			 term Project means the Tumalo Irrigation District Water
			 Conservation Project authorized under section 3(a).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Authorization to
			 plan, design and construct the tumalo water conservation Project
			(a)AuthorizationThe
			 Secretary, in cooperation with the District—
				(1)may participate in
			 the planning, design, and construction of the Tumalo Irrigation District Water
			 Conservation Project in Deschutes County, Oregon; and
				(2)for purposes of
			 planning and designing the Project, shall take into account any appropriate
			 studies and reports prepared by the District.
				(b)Cost-Sharing
			 Requirement
				(1)Federal
			 shareThe Federal share of the total cost of the Project shall be
			 25 percent, which shall be nonreimbursable to the United States.
				(2)Credit toward
			 non-federal shareThe Secretary shall credit toward the
			 non-Federal share of the Project any amounts that the District provides toward
			 the design, planning, and construction before the date of the enactment of this
			 Act.
				(c)TitleThe
			 District shall hold title to any facilities constructed under this Act.
			(d)Operation and
			 Maintenance CostsThe District shall pay the operation and
			 maintenance costs of the Project.
			(e)EffectAny
			 assistance provided under this Act shall not be considered to be a supplemental
			 or additional benefit under Federal reclamation law (the Act of June 17, 1902
			 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that
			 Act (43 U.S.C. 371 et seq.).
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for the Federal share of the
			 cost of the Project $4,000,000.
		5.SunsetThe authority of the Secretary to carry out
			 this Act shall expire on the date that is 10 years after the date of the
			 enactment of this Act.
		
